Citation Nr: 0205915	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  95-39 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to a higher rating for left knee strain, 
initially assigned a zero percent evaluation, effective from 
March 1994.

Entitlement to a higher rating for right foot strain, 
initially assigned a zero percent evaluation, effective from 
March 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1990 and 
February 1993.  In January 2002, he reentered active service.

This appeal came to the Board of Veterans' Appeals (Board) 
from August 1994 and May 1996 RO rating decisions that 
granted service connection for mid and low back strain, and 
assigned a 10 percent evaluation, effective from March 1994, 
and then reduced the evaluation to zero percent, effective 
from August 1996; granted service connection for left knee 
strain and assigned a zero percent evaluation, effective from 
March 1994; and granted service connection for right foot 
strain and assigned a zero percent evaluation, effective from 
March 1994.  An August 2000 Board decision, granted an 
increased evaluation of 20 percent for the mid and low back 
strain, effective from March 1994 to August 1996, and an 
increased evaluation of 10 percent for that condition, 
effective from August 1996.  In August 2000, the Board also 
remanded the issues listed on the first page of this decision 
to the RO for additional development.


FINDINGS OF FACT

1.  The left knee condition has been manifested primarily by 
complaints of pain, radiological findings of minor 
degeneration of the posterior horn of the medial and lateral 
meniscus, occasional patellar tendonitis, and occasional 
slight limitation of motion that have produced essentially no 
functional impairment from March 1994; instability, 
compensable limitation of motion, or locking with pain and 
effusion into the joint or other symptoms that produce 
functional impairment have not been demonstrated at any time 
from March 1994.

2.  The right foot condition has been manifested primarily by 
mild pes planus, metatarsalgia, and a mild degree of valgus 
drift to the toes that have produced moderate impairment from 
March 1994; limitation of motion of the right ankle, hallux 
valgus, flat foot or other symptoms that have produced more 
than moderate impairment at any time from March 1994 are not 
found.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the left knee 
strain at any time from March 1994 are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate 
II, 4.71a, Codes 5257, 5258, 5260, 5261 (2001).

2.  The criteria for a higher rating of 10 percent for the 
right foot strain with pes planus and metatarsalgia, 
effective from March 1994, are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Codes 5271, 5276, 5279, 5281, 5282, 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for increased evaluations for the left knee 
and right foot conditions, and that the requirements of the 
VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the left knee and right 
foot conditions.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a January 2002 letter, the RO notified 
the veteran of the evidence needed to substantiate his claims 
and offered to assist him in obtaining any relevant evidence.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


I.  Entitlement to a Higher Rating for Left Knee Strain, 
Initially Evaluated as Zero Percent Disabling, Effective from 
March 1994

A.  Factual Background

The veteran had active service from September 1990 to 
February 1993.

Service medical records show that the veteran was seen for 
left knee problems.  A report of treatment in September 1992 
shows that he was seen for complaints of left knee pain.  
There was no swelling of the left knee and he had full range 
of motion.  There was no instability of the left knee.  It 
was noted that he had a normal examination.  The assessment 
was left knee pain.

The veteran underwent a VA medical examination in February 
1996.  He complained of occasional left knee pain.  Physical 
examination of the knee revealed no pain with movement of the 
patella on the femur, no crepitation with flexion and 
extension, and no instability.  Hyperextension to 6 degrees 
was noted, and flexion was to 145 degrees.  X-rays of the 
left knee showed no abnormalities.  The diagnosis was left 
knee pain with mild hyperextension.

VA medical reports show that the veteran was seen for various 
problems in 1998 and 1999, including left knee pain.  A MRI 
(magnetic resonance imaging) scan of the left knee in October 
1998 revealed minor degeneration of the posterior horn of the 
medial and lateral meniscus, and an incidental small bone 
cyst in the medial femoral condyle.  There was no joint 
effusion, and the ligaments and tendons were intact.  One of 
the MRI reports notes a clinical history of instability.  

The veteran underwent a VA medical examination in September 
1999.  He gave a history of occasional left knee pain and 
indicated that he felt that the knee was not entirely stable.  
Range of motion of the left knee was zero to 130 degrees.  
There was mild tenderness over the patella on pushing the 
patella on the knee joint.  The knee appeared stable and 
there was no anterior drawer sign.  The assessment was 
history of injury to cartilage with ligament strain of the 
left knee with recurrent pain and normal motion.

The veteran underwent a VA medical examination in April 2001, 
during which he complained of left knee pain and indicated 
that knee was not as stable as it should be; he did not 
complain of stiffness or weakness of the left knee.  He did 
not report any redness, swelling or heat of the left knee.  
He reported no locking of the left knee.  On palpation of the 
left knee there was very mild subpatellar faint crepitation.  
There was no swelling.  He could fully extend and lock the 
knee to zero without pain.  He had 140 degrees of flexion of 
the left knee without pain.  There was pain on testing for 
medial and lateral stress.  There was no instability.  The 
diagnosis was history of strain of the left knee with some 
patellar tendonitis.  The examiner opined that the veteran 
had no weakened motion, excess fatigue or incoordination, and 
that he had lost no motion due to flare-ups.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

A review of the record reveals that the veteran has 
continuously complained of left knee pain since separation 
from service and a VA report of MRI scan of the left knee in 
October 1998 revealed minor degeneration of the posterior 
horn of the medial and lateral meniscus, and an incidental 
small bone cyst in the medial femoral condyle.  There was no 
joint effusion, and the ligaments and tendons were intact.
The reports of his evaluations in service and after service 
do not reveal the presence of any significant symptoms.  The 
report of his VA examination in February 1996 shows slight 
limitation of extension and the report of his VA examination 
in September 1999 reveals slight limitation of flexion, but 
those limitations of motion of the left knee are not 
compensable under diagnostic codes 5260 or 5261.  During the 
VA medical examination in April 2001 the veteran did not 
complain of stiffness or weakness of the left knee, and he 
did not report any redness, swelling or heat of the left 
knee.  He reported no locking of the left knee.  On palpation 
of the left knee there was very mild subpatellar faint 
crepitation.  There was no swelling.  He could fully extend 
and lock the knee to zero without pain.  He had 140 degrees 
of flexion of the left knee without pain.  There was pain on 
testing for medial and lateral stress.  There was no 
instability.  The diagnosis was history of strain of the left 
knee with some patellar tendonitis.  The examiner opined that 
the veteran had no weakened motion, excess fatigue or 
incoordination, and that he had lost no motion due to flare-
ups.

After consideration of all the evidence, the Board finds that 
the veteran's left knee condition has been manifested 
primarily complaints of pain, radiological findings of minor 
degeneration of the posterior horn of the medial and lateral 
meniscus, occasional patellar tendonitis, and occasional 
slight limitation of motion that have produced essentially no 
functional impairment from March 1994.  Instability, 
compensable limitation of motion, or locking with pain and 
effusion into the joint or other symptoms that have produced 
functional impairment at any time from March 1994 are not 
demonstrated.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the evidence does not indicate the presence of 
any functional impairment of the left knee due to pain, 
weakness, fatigability or incoordination.

The evidence as a whole indicates that the current 
zero percent evaluation for the veteran's left knee condition 
has best represented his disability picture since separation 
from service.  The preponderance of the evidence is against 
the claim for a higher rating for the left knee condition at 
any time from March 1994, and the claim is denied.  The 
benefit of the doubt doctrine is not for application because 
the preponderance of the evidence is against the claim for a 
higher rating for the left knee condition at any time from 
March 1994.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


II.  Entitlement to a Higher Rating for Right Foot Strain, 
Initially Assigned a Zero Percent Evaluation, Effective from 
March 1994.

A.  Factual Background

Service medical records show that the veteran was seen for 
right foot problems.  A service document reveals that he was 
seen in June 1991 for right foot pain for 9 months that he 
reported hurting playing football.  There was pain with 
motion of the right foot and the right foot was tender over 
the arch area.  There was full range of motion of the right 
foot.

At the February 1996 VA examination, the veteran gave a 
history of right foot problems since basic training.  He 
reported having problems with the first MTP (metatarsal 
phalangeal) joint on the right foot, and stated that it would 
turn red and give him a lot of pain.  He also believed that 
he had flat feet and hammertoe deformity.  There was an 
enlarged MTP joint of the right foot.  There was hammertoe 
deformity of the 2nd through 5th toes in the distal 
interphalangeal (DIP) joints.  X-rays of the right foot 
revealed no abnormalities.  The "diagnoses" were hallux 
valgus, not found on examination; hammertoe deformity, 2nd 
through 5th toes, not found on X-rays; and pes planus, not 
found on X-rays.

The veteran underwent a VA medical examination in September 
1999 to determine the severity of his right foot condition.  
He complained of pain largely across the forefoot on standing 
or walking.  He believed that he had swelling at times and 
reported that he notice some difference in some of the 
smaller toes.  The first MTP joint of the right foot was 
slightly enlarged.  There was minimal beginning hammertoe 
appearance of the 2nd through 5th toes of the right foot.  He 
had no tenderness on squeezing the forefoot or hindfoot.  
There was good extension and flexion of all toes without 
pain.  He appeared to have minimal straightening of the media 
longitudinal arch of the right foot.  The diagnosis was 
metatarsalgia of the feet with bilateral minimal pes planus.

The veteran underwent a VA examination in April 2001 to 
determine the severity of his right foot strain and to obtain 
an opinion as to whether or not his other right foot 
conditions were related to the service-connected right foot 
strain.  He had a mild degree of straightening of the medial 
longitudinal arch.  The right MTP joint was prominent.  There 
was slight pronation of the hind foot.  The was a mild degree 
of valgus drift to the toes.  There was no tenderness in the 
sole of the foot.  There was slight tenderness on firm 
pressure over the first MTP joint.  There was no pain on 
flexing or extending the first MTP joint.  He had full 
extension and flexion of all toes.  He was not symptomatic on 
squeezing across the metatarsals or the hind foot.  He was 
not symptomatic at the Achilles.  The foot moved easily on 
the ankle without pain.  He could stand on his tiptoes and on 
heels without pain.  He walked with a normal gait without 
main.  The diagnosis was mild pes planus with metatarsalgia.  
The examiner opined that the veteran's symptoms were largely 
those of aching metatarsal area secondary to the mild degree 
of flat foot from prolonged standing, weight bearing, and 
normal activity.  The examiner that there was no functional 
loss of any ordinary activity and that the veteran could 
fully carry out his work.


B.  Legal Analysis

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

A 10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 
50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Code 5276.

Unilateral or bilateral anterior metatarsalgia (Morton's 
Disease) warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5279.

Severe unilateral hallux rigidus is rated as severe hallux 
valgus.  Severe unilateral hallux valgus warrants a 
10 percent evaluation if the extent of disability is 
equivalent to amputation of the great toe.  A 10 percent 
evaluation is also warranted for postoperative unilateral 
hallux valgus with resection of the metatarsal head.  
38 C.F.R. § 4.71a, Codes 5280 and 5281.

Hammering of single toes warrants a noncompensable 
evaluation.  A 10 percent evaluation requires hammering of 
all toes of one foot, without clawfoot.  38 C.F.R. § 4.71a, 
Code 5282.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

The evidence shows that the veteran has pes planus and 
metatarsalgia of the right foot.  In August 2000, the Board 
remanded the case to the RO in order to determine the 
severity of the right foot condition and to obtain opinions 
as to whether or not the veteran's other right foot 
conditions were related to the service-connected right foot 
condition.  The veteran underwent the requested examination 
in April 2001 and the examiner did not disassociate the pes 
planus and metatarsalgia from the service-connected right 
foot strain.  Under the circumstances, the Board concedes 
that his other right foot conditions are related to the 
service-connected right foot condition and the manifestations 
of all his right foot conditions will be considered in the 
evaluation of the service-connected right foot disability.  
38 C.F.R. § 4.14 (2001).

The evidence indicates that the veteran has had right foot 
pain since service, primarily in the area of the first MTP 
joint, and that metatarsalgia has been diagnosed.  There are 
also findings of mild pes planus and of a mild degree of 
valgus drift to the toes.  The overall evidence indicates 
that the right foot symptoms have produced moderate 
impairment from March 1994 and support the assignment of a 
10 percent evaluation for the right foot condition since then 
under diagnostic code 5279.  

The evidence does not show limitation of motion of the right 
ankle, hallux valgus, flat foot or other symptoms that have 
produced more than moderate impairment at any time from March 
1994 or to support the assignment of another 10 percent 
evaluation for the right foot condition under the above-noted 
diagnostic codes.

The examiner who conducted the April 2001 examination of the 
veteran opined that the veteran had no functional loss of any 
ordinary activity.  Nor do the reports of the veteran's other 
examinations indicate the presence of functional impairment 
of the right foot due to pain, incoordination, weakness or 
fatigability to support the assignment of a higher rating for 
loss of motion of the right ankle or foot under diagnostic 
codes 5271 or 5284 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 at any time from March 1994.  
DeLuca, 8 Vet. App. 202; Fenderson, 12 Vet. App. 119.



ORDER

A higher rating for left knee strain at any time from March 
1994 is denied.

A higher rating of 10 percent for right foot strain with pes 
planus and metatarsalgia, effective from March 1994, is 
granted subject to the regulations applicable to the payment 
of monetary benefits.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

